Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                              Appellate Court                             Date: 2019.07.18
                                                                          13:54:50 -05'00'




                  People v. Khan, 2018 IL App (2d) 160724



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ADEN D. KHAN, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-16-0724



Filed             October 11, 2018



Decision Under    Appeal from the Circuit Court of Du Page County, No. 13-CF-629;
Review            the Hon. George J. Bakalis, Judge, presiding.



Judgment          Affirmed.


Counsel on        Stephen L. Richards, of Chicago, for appellant.
Appeal
                  Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman
                  and Edward R. Psenicka, Assistant State’s Attorneys, of counsel), for
                  the People.



Panel             JUSTICE SCHOSTOK delivered the judgment of the court, with
                  opinion.
                  Justices Jorgensen and Spence concurred in the judgment and opinion.
                                              OPINION

¶1       After a jury trial, defendant, Aden D. Khan, was convicted of committing disorderly
     conduct by making a threat of violence against persons at a school (720 ILCS 5/26-1(a)(3.5)
     (West 2012)) and sentenced to 30 months’ probation. On appeal, he contends that (1) the
     disorderly conduct statute is unconstitutional and (2) he was not proved guilty beyond a
     reasonable doubt. We affirm.

¶2                                         I. BACKGROUND
¶3        As pertinent here, a person commits disorderly conduct when he or she “knowingly ***
     [t]ransmits or causes to be transmitted a threat of destruction of a school building or school
     property, or a threat of violence, death, or bodily harm directed against persons at a school,
     school function, or school event, whether or not school is in session.” Id. The indictment
     against defendant charged that on March 5, 2013, he “knowingly transmitted a threat of
     violence directed against persons at a school, being North Central College, in that on
     www.facebook.com/NCCConfessions.1, defendant posted, ‘I bring a gun to school every day.
     Someday someone is going to p*** me off and end up in a bag.’ ”
¶4        Defendant moved to dismiss the indictment, contending that the statute unconstitutionally
     criminalizes innocent conduct by requiring only that the defendant knew that a statement could
     be construed as a threat but not that he intended that the recipient feel threatened. He contended
     that in Elonis v. United States, 575 U.S. ___, 135 S. Ct. 2001 (2015), the United States
     Supreme Court read a heightened scienter requirement into a federal statute that criminalizes
     transmitting a threatening statement that a person knows or should know would intimidate a
     reasonable recipient. He argued, however, that our supreme court has refused to read any
     mental state into statutes that criminalize innocent conduct but has instead invalidated these
     laws as lacking a rational basis. The motion cited, among other opinions, People v. Carpenter,
     228 Ill. 2d 250 (2008), and People v. Wright, 194 Ill. 2d 1 (2000). The trial court denied the
     motion.
¶5        At trial, the State first called Melissa Hinkle. The court instructed the jury that her
     testimony was to be considered solely on the issue of defendant’s intent. Hinkle testified as
     follows. On November 9, 2010, while working as a police officer in Novato, California, she
     went to defendant’s high school and learned that, on October 19, 2010, he had posted a
     message on Facebook, titled “The people who i want to kill most.” The list included “1. my
     stepmother who has f*** up my life[,] 2. my father for the same reason[,] 3. my brother for
     tormenting me since birth[,] 4. f*** brandon for talking hella s*** and for being a f***[,]
     5. ruben bautista for talking too much s*** and cuz i already promised to kill him[,]
     6. whatever a*** told casper that i was planning to shoot up the school[,] 7. whatever a*** told
     casper that i carried a knife[,] 8. the pope, just for laughs[,] 9. ms. limacher: worst teacher
     evergave me a referral for spitting on the sidewalk[, and] 10. god, if he/she/it exists.” At the
     time, defendant was 17 years old.
¶6        Hinkle testified that she spoke to defendant at his home. He said that he had explained to
     “Mr. Casper” that he wrote the message because he was “venting.” Defendant was not charged
     with a crime but was suspended from school for five days.



                                                 -2-
¶7         Kimberly Sluis testified as follows. In March 2013, she was the dean of students at North
       Central College in Naperville. In February, she first visited the “North Central Confessions”
       Facebook page. The page displayed the college’s logo but had been set up without its
       permission. On March 5, 2013, Sluis read the post at issue and saw it as “directly threatening to
       our campus community.” To Sluis, the post meant that “there was somebody coming to our
       campus daily with a gun, and that if the right set of circumstances existed the person would use
       that weapon against members of our campus community.” Sluis called “campus safety,” which
       in turn notified the Naperville police. At that point, she did not know who had posted the
       message. On March 5, 2013, nobody named Aden Khan was or had been enrolled at North
       Central College. Cassandra Balaskas was attending the school and had been questioned about
       the message.
¶8         Sluis testified that several other messages appeared on the Facebook page on March 5,
       2013. One read, “ ‘I nominate Tony DiMeo as the person we (literally) throw under a bus.’ ”
       Sluis identified DiMeo as a North Central College student, but she did not know who posted
       the message. The administration had spoken to DiMeo previously about other messages on the
       page that mentioned him, but there was no investigation into who had posted the message of
       March 5, 2013. The trial court admitted printouts of the Facebook page for March 5, 2013.
¶9         The State then called Richard Wistocki, a Naperville police detective, who testified as
       follows. On March 5, 2013, he visited the “North Central Confessions” page and uploaded an
       “exigent circumstance letter” to Facebook. Wistocki was concerned because “over the last ten
       years prior every school shooter ha[d] had some kind of post on social media.” Wistocki
       wanted to find out who was bringing a gun to North Central College every day, and he
       interpreted “bag” to mean a body bag. He eventually came up with defendant’s name, e-mail
       address, and cell phone number. Wistocki never investigated who posted the message about
       DiMeo.
¶ 10       Wistocki testified that he called defendant. Defendant admitted that he administered the
       “North Central Confessions” page. Wistocki told him about the post. Defendant responded that
       the post was “a joke” and that “[e]veryone knows if you post something on Facebook it’s a
       joke.” Asked who had connected him with the Facebook page, defendant eventually named
       Balaskas, a friend who attended North Central College. He said that he owned no guns.
       Wistocki never asked defendant whether he had intended to frighten anybody by posting the
       message.
¶ 11       Wistocki testified that he obtained Balaskas’s permission to access her Facebook account.
       He read an exchange from the evening of March 5, 2013, between her and defendant.
       Defendant told Balaskas that the police would be contacting her about his post and that she
       should deny that she had anything to do with it, which was the truth. He apologized for getting
       her involved with the investigation and said that he would take all the consequences of his act.
¶ 12       Wistocki testified that, on March 29, 2013, he participated in arresting defendant at
       defendant’s home in Madison, Wisconsin. Wistocki and a special agent interviewed defendant
       at the police station. After signing a rights waiver, defendant was interviewed. At trial,
       excerpts of the interview were played for the jury. In the interview, defendant admitted posting
       the message at issue. Wistocki reminded him of their phone conversation, in which defendant
       had asked Wistocki why the police would waste time and resources on the matter. Defendant
       responded that he was still wondering. Wistocki pointed out that schools these days were
       sensitive about threats of violence in light of Sandy Hook and other shootings. Defendant said,

                                                   -3-
       “I get why people are upset [with his post], I just don’t get—this.” By “this” he meant “why it’s
       come to this,” i.e., the arrest.
¶ 13       The State rested, and defendant put on no evidence. In closing argument, the prosecutor
       told the jurors that the judge would instruct them that the State had to prove that defendant had
       knowingly transmitted a threat of violence directed against persons at school and that he had
       intended to place those persons in reasonable apprehension of violence. The prosecutor
       contended that the first proposition was obvious from the content of the post. The second was
       plainly inferable: defendant could have had no intent other than to scare people at North
       Central College. He had in fact done so: Sluis, campus safety, and Wistocki all took the
       message as a serious threat. Moreover, in 2010, defendant had posted a list of people whom he
       wanted to kill and had been suspended for it, so he knew what he was doing on March 5, 2013.
¶ 14       Defendant argued that his action resulted from his immaturity and poor social skills. His
       conduct did not prove that he wanted to scare people; it was “venting,” as had been his
       expression of a desire to kill the Pope and God. Defendant resembled a child who lived a
       “fantasy life.” Although common sense might tell someone that the message that he posted on
       March 5, 2013, would make people afraid, common sense was what people like him lacked.
       Moreover, Wistocki had never asked him what he had intended or whether he had meant to
       scare people. Defendant might have acted negligently or recklessly, but no more.
¶ 15       Among the instructions that the court gave the jury were the following. First, “[a] person
       commits the offense of disorderly conduct when he knowingly transmits a threat of violence
       directed against persons at his school whether or not school is in session and he intends that the
       threat would place those persons in reasonable apprehension of violence.” Second, “[a] threat
       is knowingly transmitted if the defendant transmitted a communication for the purpose of
       issuing a threat of violence directed at persons at a school and with knowledge that the
       transmitted communication will be viewed as a threat of violence directed at persons at a
       school.”
¶ 16       The jury found defendant guilty. The court denied his posttrial motion and sentenced him
       to 30 months’ probation. Defendant timely appealed.
¶ 17       On appeal, defendant contends first that the school-threat law is unconstitutional on its face
       because it does not require a sufficient mental state. Defendant argues in part that under Elonis
       and People v. Relerford, 2017 IL 121094, the statute violates constitutional guarantees of free
       speech (see U.S. Const., amend. I; Ill. Const. 1970, art. I, § 4) because the State need prove
       only that a defendant knew that he was transmitting a threat, without having to prove that he
       actually intended to make the recipient feel threatened.1 Defendant also argues that the statute
       violates substantive due process (see U.S. Const., amend. XIV; Ill. Const. 1970, art. I, § 2) by
       allowing a conviction to be based on wholly innocent conduct. This argument too is based on
       the lack of a sufficient mental state.


           1
            We recognize that the trial court instructed the jury that the State had to prove beyond a reasonable
       doubt that defendant did intend to make recipients of his message feel threatened. As we shall explain,
       the statute under which defendant was charged does not actually impose such a requirement on the
       State and need not do so in order to pass constitutional scrutiny. However, as defendant challenges the
       facial validity of the law, the instructions that the jury was given in his case do not affect our analysis of
       his argument on appeal.

                                                         -4-
¶ 18      Whether a statute is constitutional is a question of law, so our review is de novo. People v.
       Dinelli, 217 Ill. 2d 387, 397 (2005).

¶ 19                                           II. ANALYSIS
¶ 20       Defendant contends in part that the statute violates the first amendment and the Illinois free
       speech clause. For our purposes, there is no need to differentiate between the federal and state
       constitutional provisions, as any difference would not affect our analysis.2
¶ 21       To decide whether a statute is constitutional, a court must first construe it. People v.
       Minnis, 2016 IL 119563, ¶ 25. A statute is presumed constitutional, and we have a duty to
       construe it so as to uphold its constitutionality if there is a reasonable way to do so. Id. ¶ 21.
¶ 22       There is a reasonable construction of the statute here that obviates any constitutional
       infirmity. Although defendant contends that the school-threat provision lacks a sufficient
       scienter requirement, the State correctly points out that we have held otherwise.
¶ 23       In People v. Diomedes, 2014 IL App (2d) 121080, ¶ 3, the defendant was charged with
       disorderly conduct for e-mailing a threat of violence against the dean of his former school,
       Geneva High. The e-mail was sent to an anti-bullying activist who had spoken there some time
       earlier. In the message, he said that he had been expelled from the school, and he expressed
       frustration with his new alternative school. His e-mail concluded:
                “ ‘I was in the counselor’s office the other day because I was writing suicide notes, a
                will, and who I was going to kill. I planned not to hurt any kids, I just want the dean at
                Geneva, my grandparents, and my mother dead. I’m the one who has suffered my
                whole life, now I want them to suffer.’ ” Id. ¶ 6.
¶ 24       The trial court found the defendant guilty. On appeal, he contended first that the State did
       not prove that he had “ ‘knowingly *** transmitted a threat.’ ” Id. ¶ 21 (quoting 720 ILCS
       5/26-1(a)(13) (West 2010)). He argued that the State needed to prove both that he knowingly
       sent the e-mail and that, when he did so, he knew that he was transmitting a threat. He
       contended that a rational fact finder could not conclude beyond a reasonable doubt that he had
       done the latter, as opposed to merely expressing frustration to a third party and seeking help for
       his depression. Id.
¶ 25       We held first that “knowingly” applied to all of the elements of the offense. Thus, the State
       had had to prove that the defendant had actually known that the message was a threat. Id. ¶ 23.
       We concluded that the trial court had properly so found. We explained that, in one sentence,
       the defendant wrote that he presently wanted the dean dead (or to suffer) and that, in the
       previous sentence, he wrote that he had a list of people whom he wanted to kill (or make
       suffer), again expressing a present desire. Thus, the court could find that the defendant
       knowingly made a present threat of injury or death to the dean and the other people specified.
       Id. ¶ 26. As further evidence of his knowledge, the e-mail noted that he had previously been


           2
             In People v. DiGuida, 152 Ill. 2d 104, 120-23 (1992), the supreme court noted that the framers of
       the 1970 constitution appeared to have intended that the free speech clause provide greater protections
       than does the first amendment. The court did not, however, rely on any such intent and actually held
       that the state clause, like the federal one, does not apply to private action. Id. at 123-24. More recently,
       the court has cast doubt on whether the state guarantee should be read more expansively than the federal
       one. City of Chicago v. Alexander, 2017 IL 120350, ¶ 33.

                                                        -5-
       expelled for posting a threat online and had been sent to the school counselor because he had
       compiled a list of people whom he planned to kill. Id. ¶ 27.
¶ 26       We then turned to the defendant’s argument that his conviction was unconstitutional
       because his e-mail was protected by the first amendment. This issue turned on the application
       of the principle that the first amendment allows restrictions on “ ‘true threats,’ ” which:
               “ ‘encompass those statements where the speaker means to communicate a serious
               expression of an intent to commit an act of unlawful violence to a particular individual
               or group of individuals. [Citations.] The speaker need not actually intend to carry out
               the threat. Rather, a prohibition on true threats protect[s] individuals from the fear of
               violence and from the disruption that fear engenders, in addition to protecting people
               from the possibility that the threatened violence will occur.’ ” Id. ¶ 30 (quoting
               Virginia v. Black, 538 U.S. 343, 359-60 (2003)).
¶ 27       We then noted the split of authority on whether a true threat is one that a reasonable
       speaker would foresee would cause a reasonable recipient to interpret as a serious expression
       of an intent to inflict harm (as the defendant asserted) (id. ¶ 31) or one that a reasonable
       recipient would interpret as such (id. ¶ 32). We observed that both definitions of a “true threat”
       were objective, focusing on what a reasonable person (whether the speaker, the recipient, or
       both) would foresee or perceive. Id. ¶¶ 33-35. But, even applying the defendant’s two-pronged
       definition, we concluded that he had been proved guilty of communicating a true threat: a
       reasonable speaker would foresee that a recipient would interpret his message as a serious
       expression of intent to harm. Id. ¶¶ 35-36.
¶ 28       As pertinent to the first issue in this appeal, Diomedes implicitly held that the school-threat
       provision of the disorderly conduct statute is not facially unconstitutional. The provision can
       and may be applied to the knowing communication of a message if the defendant knows that a
       reasonable speaker would foresee the message as communicating, to a reasonable recipient, a
       serious intent to commit harm. Thus, under Diomedes, the provision includes a mental-state
       requirement that is consistent with the first amendment. The intent to threaten is not essential;
       the knowledge that the communication is a “true threat” is sufficient.
¶ 29       In People v. Wood, 2017 IL App (1st) 143135, the defendant was convicted of threatening
       the judge who had presided over his criminal case. As pertinent here, the statute required the
       State to prove that (1) he had knowingly and willfully communicated a threat to a public
       official and (2) the threat would place the official in reasonable apprehension of immediate or
       future bodily harm. Id. ¶ 11; see 720 ILCS 5/12-9(1)(a)(1)(i) (West 2012). The appellate court
       held that he had not been proved guilty beyond a reasonable doubt. As pertinent here, the court
       observed that a conviction required “intentionality on the defendant’s part,” i.e., the making of
       a true threat. Wood, 2017 IL App (1st) 143135, ¶ 13; see People v. Dye, 2015 IL App (4th)
130799, ¶ 10. In turn, per the Supreme Court, a “true threat” is “a communication in which ‘the
       speaker means to communicate a serious expression of an intent to commit an act of unlawful
       violence to a particular individual or group of individuals.’ ” (Emphases and internal quotation
       marks omitted.) Wood, 2017 IL App (1st) 143135, ¶ 13 (quoting Dye, 2015 IL App (4th)
130799, ¶ 9, quoting Black, 538 U.S. at 359).
¶ 30       The statute at issue in Wood differs from the one here in that it explicitly requires that the
       offending communication be of such a character as to place the recipient in reasonable
       apprehension of harm. Nonetheless, in its construction of “threat,” Wood is consistent with our
       opinion in Diomedes. Both opinions follow the command of our supreme court to construe a

                                                    -6-
       statute to uphold its constitutionality if reasonably possible. Minnis, 2016 IL 119563, ¶ 21.
       Wood is also of value because the statute at issue in that case addresses the same subject matter
       as the one here, and statutes that address related subjects, even if not strictly in pari materia,
       should be construed consistently (JPMorgan Chase Bank, N.A. v. Earth Foods, Inc., 238 Ill. 2d
455, 470 (2010)). Thus, as used in each statute, the combination of the terms “knowingly” and
       “threat” requires the State to prove that (1) the defendant knowingly made the statement and
       (2) the statement was a true threat.
¶ 31       We return to the interpretation of the school-threat provision as a whole. The existence of a
       true threat is one element. As we held in Diomedes, there is also the requirement that the
       defendant knowingly transmit a true threat and not merely that he should know that he is doing
       so. Diomedes, 2014 IL App (2d) 121080, ¶ 23. Thus, if the defendant does not know that he is
       transmitting a true threat, which is unprotected by the first amendment, he is not guilty. (Of
       course, he need not know that his message is unprotected by the first amendment. He need
       realize only that it is of a certain character. Knowledge of the first amendment is not an
       element, and ignorance of the first amendment is not a defense.)
¶ 32       Insofar as this case is governed by Diomedes and Wood, the school-threat provision of the
       disorderly conduct statute is constitutional. The provision does not punish protected conduct
       because it applies only to communications that are true threats, which are unprotected. It also
       requires the State to prove that the defendant knew that he was transmitting a true threat.
¶ 33       The cases upon which defendant relies do not call the validity of the provision into
       question. In Elonis, the defendant was convicted of violating a federal statute that makes it a
       crime to transmit “ ‘any communication containing any threat…to injure the person of
       another.’ ” Elonis, 575 U.S. at ___, 135 S. Ct. at 2004 (quoting 18 U.S.C. § 875(c) (2006)).
       The Court framed the issues as whether the statute required that the defendant be aware of the
       threatening nature of the communication and, if not, whether the first amendment required
       such a showing. The Court resolved the first issue by reading in a scienter requirement; thus, it
       did not reach the second issue.
¶ 34       The Court noted that the statute did not specify a mental state; in particular, it did not say
       whether the defendant must intend that his communication contain a threat. Id. at ___, 135 S.
       Ct. at 2008. Nonetheless, based on the general rule that a guilty mind is required for a criminal
       offense, and the need to avoid criminalizing apparently innocent conduct by those who do not
       know the facts that make their conduct blameworthy, the Court had long construed criminal
       statutes that lacked a mental state to include “ ‘only that mens rea which is necessary to
       separate wrongful conduct from otherwise innocent conduct.’ ” (Internal quotation marks
       omitted.) Id. at ___, 135 S. Ct. at 2010 (quoting Carter v. United States, 530 U.S. 255, 269
       (2000)).
¶ 35       Applying this reasoning, the Court pointed out that the defendant’s conviction had been
       based solely on how his posts would have been understood by a reasonable person. This
       standard, negligence, was disfavored in criminal statutes. Id. at ___, 135 S. Ct. at 2011. What
       was acceptable was a higher standard: the mental-state requirement of the federal statute is
       satisfied if the defendant transmits a communication “for the purpose of issuing a threat, or
       with knowledge that the communication will be viewed as a threat.” (Emphases added.) Id. at




                                                   -7-
       ___, 135 S. Ct. at 2012.3 Given its construction of the statute, the Court saw no need to reach
       any first amendment issues. Id. at ___, 135 S. Ct. at 2012.
¶ 36        Insofar as Elonis applies here, it does not help defendant. Without directly considering first
       amendment issues, the Court implicitly held that, by requiring (1) the mental state of either
       intent or knowledge and (2) the communication of a threat to injure another person, both first
       amendment problems and the danger of criminalizing innocent conduct were obviated.
       Nothing in Elonis is inconsistent with Diomedes and Wood; indeed, they essentially said the
       same thing. The primary difference is that in Elonis, the Court read a mental state of intent or
       knowledge into a statute that prohibited communicating threats, whereas in Diomedes and
       Wood the courts recognized that the statutes already contained the mental state of knowledge.
¶ 37        Relerford does not aid defendant either. There, the supreme court addressed subsection (a)
       of the stalking statute, under which a person commits stalking if he or she knowingly engages
       in a course of conduct directed at a specific person and he or she knows or should know that
       this course of conduct would cause a reasonable person to (1) fear for his or her safety or the
       safety of a third person or (2) suffer other emotional distress. Relerford, 2017 IL 121094, ¶ 28;
       see 720 ILCS 5/12-7.3(a)(1), (a)(2) (West 2012). A “course of conduct” includes, among other
       things, two or more nonconsensual communications to or about the specific person. Relerford,
       2017 IL 121094, ¶ 28; see 720 ILCS 5/12-7.3(c)(1) (West 2012). Thus, subsection (a)(1) was
       not limited to unprotected speech: “a communication to or about a person that negligently
       would cause a reasonable person to suffer emotional distress,” without more, is not a true threat
       as the Supreme Court has defined that term. Relerford, 2017 IL 121094, ¶ 38; see Black, 538
U.S. at 359. However, subsection (a)(2) did separately cover the making of true threats, which
       are not protected. Relerford, 2017 IL 121094, ¶ 39.
¶ 38        The court turned to whether subsection (a) was facially invalid for substantial overbreadth,
       i.e., prohibiting constitutionally protected speech as well as unprotected speech and thus
       chilling the free exercise of the former. Id. ¶ 50. The court concluded that subsection (a) was
       overly broad because it criminalized “any number of commonplace situations” that clearly fell
       within the first amendment (id. ¶ 52), such as attending a town meeting and repeatedly
       criticizing a business (id. ¶ 53) and much other “core political speech” (id. ¶ 55). Moreover,
       subsection (a) could not be saved by giving it a plausible limiting construction. Id. ¶ 60. Thus,
       subsection (a), and the corresponding subsection of the cyberstalking statute (720 ILCS
       5/12-7.5(a) (West 2012)), were facially invalid. Relerford, 2017 IL 121094, ¶ 63. The court
       therefore struck the phrase “ ‘communicates to or about’ ” from those provisions. Id. ¶ 78.
¶ 39        Relerford simply does not apply here. The school-threat subsection of the disorderly
       conduct statute does not suffer from overbreadth; requiring both knowledge and true threats
       limits its reach to criminalizing only speech that the speaker knows is inherently non-innocent.
       (Of course, as noted earlier, the speaker need not realize that first-amendment doctrine says
       that his speech is unprotected.)
¶ 40        Finally, we discuss two opinions that defendant cites that held statutes unconstitutional for
       violating substantive due process. In People v. Madrigal, 241 Ill. 2d 463 (2011), a statutory
       subsection provided that a person committed identity theft when he or she “ ‘knowingly ***

           3
            In disapproving mere negligence and approving either intent or knowledge, the Court declined to
       consider whether the intermediate mental state of recklessness would be sufficient. Id. at ___, 135 S. Ct.
       at 2012.

                                                       -8-
       use[d] any personal identification information *** of another’ ” without the other person’s
       consent in order to gain access to any record of the other person’s actions or communications.
       Id. at 464 (quoting 720 ILCS 5/16G-15(a)(7) (West 2008)). The court noted that, beyond the
       knowing use of the information, the provision required no mental state or criminal purpose. Id.
       at 470-71. Therefore, it criminalized “a wide array of wholly innocent conduct” (id. at 471),
       such as doing an Internet search to find out how a friend did in the Chicago Marathon (id. at
       472). Thus, the provision lacked a rational relation to the legislative purpose of preventing
       identity theft. Id. at 473.
¶ 41       In Carpenter, a statute made it unlawful for a person to operate any motor vehicle that he or
       she knew had a false or secret compartment, which was intended for concealment. See 625
       ILCS 5/12-612 (West 2004). The court concluded that the purpose of the law was to combat
       the concealment of illegal or dangerous items in such a compartment, but the provision was not
       reasonably related to accomplishing that objective, as it criminalized much innocent conduct.
       A person might use a secret compartment to advance a perfectly legitimate interest in keeping
       legal or innocuous items out of the view of the general public, including law enforcement
       officers. Carpenter, 228 Ill. 2d at 269-70. Also, the court refused to read the requirement of a
       criminal purpose into the statute; unlike cases in which courts had read mental states into
       statutes that included none, Carpenter involved a statute that already included a mental state
       (two, indeed: knowledge and intent). Id. at 270. Thus, the statute’s fatal flaw—its
       criminalization of innocent conduct—could not be cured by construction.
¶ 42       Also pertinent here, the Carpenter court contrasted the statute that it had struck down with
       one that the supreme court had upheld. This latter law prohibited a person from stalking
       another person in furtherance of a threat that he had transmitted to the target with the intent to
       place him or her in reasonable apprehension of death or other physical harm. Id. at 271; see
       People v. Bailey, 167 Ill. 2d 210 (1995) (upholding 720 ILCS 5/12-7.3 (West 1992)). The court
       distinguished Bailey on the basis that the stalking statute there did not criminalize innocent
       conduct: “threats made with the intent [specified] could hardly be deemed ‘innocent conduct’
       under any rational interpretation of the phrase,” and the requirement of knowledge limited its
       application to those who knew that they were engaging in noninnocent conduct. Carpenter,
228 Ill. 2d at 272.
¶ 43       The school-threat subsection of the disorderly conduct statute is crucially dissimilar to the
       laws struck down in Madrigal and Carpenter—but quite similar to the one upheld in Bailey.
       Requiring knowledge and limiting criminal actions to the making of true threats limits the
       provision to the knowing performance of an act that is not innocent. The provision violates
       neither the first amendment nor the requirement of substantive due process. Defendant’s first
       claim of error fails.
¶ 44       We turn to defendant’s second claim of error: that he was not proved guilty beyond a
       reasonable doubt. Defendant argues first that the State did not prove that he intended to
       communicate a true threat. He argues second that the State did not prove that the message
       actually communicated a true threat.
¶ 45       In considering a challenge to the sufficiency of the evidence, we ask only whether, after
       viewing all of the evidence in the light most favorable to the State, any rational fact finder
       could have found the elements of the offense proved beyond a reasonable doubt. People v.
       Ward, 154 Ill. 2d 272, 326 (1992). The trier of fact is responsible for determining witnesses’
       credibility, weighing their testimony, and deciding on the reasonable inferences to be drawn

                                                   -9-
       from the evidence. People v. Hill, 272 Ill. App. 3d 597, 603-04 (1995). It is not our function to
       retry the defendant. People v. Lamon, 346 Ill. App. 3d 1082, 1089 (2004).
¶ 46       Defendant’s first argument requires some preliminary comment. Although we have held
       that the school-threat statute incorporates the mental state of knowledge, defendant’s case was
       tried on the theory that the State had to prove intent, a higher standard. The statute required the
       State to prove that defendant knowingly communicated a true threat—that he knew that his
       words were a serious expression of an intent to cause harm. The instructions told the jury that
       the State also had to prove that he intended that his words cause such apprehension. In other
       words, the jury instructions rewrote the statute in defendant’s favor. Fortunately, however, we
       need not decide whether the issue on appeal is the sufficiency of the proof of the offense as
       defined by the statute or the sufficiency of the offense as redefined by the jury instructions. The
       evidence was sufficient either way.
¶ 47       The jury could reasonably have concluded that, when defendant sent his message, he knew
       that it was a serious expression of an intent to do harm. (Indeed, even defendant conceded that
       he understood why people were upset by his message.) The jury could have inferred that
       defendant knew that his message, which told people that he came to school every day with a
       gun and was going to use it on somebody, was such an expression of an intent to do harm. That
       the message was sent anonymously did not make it less of a threat; indeed, it conveyed the
       reasonable impression (albeit incorrect) that the sender was a student at North Central College.
¶ 48       Thus, the jury did not exceed its prerogative in finding that defendant knew that his
       promise to kill someone would cause a reasonable recipient to fear violence to the community.
       Further, the jury reasonably inferred that defendant intended his message to cause at least some
       people to fear violence, as that was a natural and foreseeable reaction to a person telling them
       that he went to campus every day armed with a firearm and was bound to use it on slight
       provocation. A jury may infer that a defendant intended the natural and probable consequences
       of his act. People v. Foster, 168 Ill. 2d 465, 484 (1995). Defendant’s self-serving statements
       otherwise did not require the jury to entertain a reasonable doubt of his intent.
¶ 49       Defendant’s second argument is that the evidence did not prove beyond a reasonable doubt
       that his message was a true threat. Defendant cites Dye, 2015 IL App (4th) 130799, in which
       the court reversed the defendant’s conviction of threatening a public official (720 ILCS 5/12-9
       (West 2012)). The court held that the State had not proved beyond a reasonable doubt that the
       defendant made a true threat when he told his public defender “ ‘I’m gonna get you.’ ” Dye,
       2015 IL App (4th) 130799, ¶ 12. The court reasoned that the words were ambiguous because
       they could as easily refer to nonviolent retribution, as they often do in common usage. Id.
       ¶¶ 11-12. Although the jury had the prerogative to make reasonable inferences from the
       evidence, it could not engage in “random speculations” that were “like flipping a coin.” Id.
       ¶ 12. Thus, the State had not proved beyond a reasonable doubt that the defendant’s words had
       been a true threat.
¶ 50       Defendant asserts that, like the statement “I’m gonna get you” in Dye, his statement
       “ ‘[s]omeday someone is going to p*** me off and end up in a bag’ ” was so ambiguous that
       the jury could not have inferred beyond a reasonable doubt that it referred to a violent act. He
       suggests that the word “bag” did not necessarily refer to a body bag, as Wistocki had believed,
       but “could also have meant ‘trick bag’ or had some other innocuous meaning.” We disagree.
       Reading the statement in context, a reasonable fact finder could conclude beyond a reasonable
       doubt that “bag” meant a body bag. The most natural interpretation of the message—probably

                                                   - 10 -
       the only interpretation that is not wholly unnatural—is that the sender carried a gun to school
       every day and someday would get angry enough to use it. The jury was not required to ignore
       common sense and defer to the ridiculous. Therefore, we hold that defendant was proved guilty
       beyond a reasonable doubt.

¶ 51                                       III. CONCLUSION
¶ 52       For the foregoing reasons, the judgment of the circuit court of Du Page County is affirmed.
       As part of our judgment, we grant the State’s request that defendant be assessed $50 as costs
       for this appeal. 55 ILCS 5/4-2002(a) (West 2016); see also People v. Nicholls, 71 Ill. 2d 166,
       178 (1978).

¶ 53      Affirmed.




                                                 - 11 -